Greenbaum, J.
(dissenting):
Inasmuch as the order granting defendant’s motion for security provided “ that all proceedings on the part of the plaintiff and his attorneys are hereby stayed except to review or vacate this order,” I do not think that the. motion to vacate the stay coupled with one to substitute the bankrupt as a party plaintiff constituted a violation of the order staying plaintiff’s proceedings. It is apparent that the two motions are intimately related to each other since the reason for moving to vacate the stay was based upon the fact that the plaintiff was no longer interested in the subject-matter of the action and the real party in interest was the bankrupt, to which the claim had been reassigned by order of the Federal court in which the bankruptcy had been pending.
The court which heard the motion was of course cognizant of the stay and in my opinion properly approved of the practice of moving to set aside the • stay as a condition precedent for considering the further motion for substitution. *763Of course, two separate motions could have been made, but why should that be necessary when the same result can be accomplished in a simple manner upon a single motion?
I think the order appealed from should be affirmed.
Smith, J., concurs.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.